 In the Matter of McGANN MANUFACTURING COMPANY,INC.,andUNITED STEELWORKERS OF AMERICA,C. I.O.ICaseNo. 4-R-1419.-Decided July 13,1944 ,Mr. W. Burg Anstine,of York, Penn., for the Company.Mr. Arthur F. JohnstonandMr. John Hartwick,of York, Penn.,for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the United Steelworkers of America,C. I:, 0., herein called the Union, alleging that a question affecting,commerce had arisen concerning 'the 'representation of employees' ofMcGann Manufacturing Company, Inc., York, Pennsylvania, hereincalled the Company, 'the National -Labor Relations Board provided'for an appropriate hearing upon due notice before Eugene M. Purver,Trial Examiner.Said hearing was held at York, Pennsylvania, onMay 31, 1944.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine andcross-examinewitnesses, and to introduce evidence bear;ing on theissues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All,parties were afforded an opportunity to file briefs yvith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYMcGann Manufacturing Company, Inc.,, is a Pennsylvania corpora-tionwith its principal office and only plant in York, Pennsylvania. Itis engaged in the manufacture of heavy machinery, such as cargo,winches, traveling cranes, lime and hydrate plants, marine buoys,specialmachinery, chemical equipment, and special LST shipping5'iN. L.R. B., No. 45.246 MCGANN MANUFACTURING COMPANY, INC.247'parts.Approximately 15 percent of the raw materials used in themanufacturing process is received from outside the Commonwealthof Pennsylvania.During the calendar year 1943, it produced finishedgoods valued at approximately $2,000,000, of which 85 percent wasshipped in interstate commerce and 10 percent in' foreign commerce.-The, Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act..,II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe,,exclusive bargaining representative'of its productionand main-tenance ,employees until the Union has been certified by the Boardin anappropriate unit._A statement of the Trial Examiner made at the hearing, indicatesthat the Union represents a substantial number of employees in the,unit hereinafter found appropriate.-We find that a question affecting commerce has arisen concerningthe representation of employees of the,Company, within the mean-ing of'Section 9 (c) and Section 2 (6) and (7) of'the Act.IV.THE APPROPRIATE UNITThe Union asks for a unit comprising all-production and mainte-nance employees, but excluding foremen, assistant foremen, guards,office ^ and clerical employees, and all supervisory personnel. ' TheCompany, agreeing with the' list of exclusions formulated' by theUnion, contends that pattern makers and foundry workers should beexcluded as well.'The Company,asserts- that the Board has already considered thequestion of the'appropriate unit among its productionand-mainte-nance'employees and in' a decision handed 'down less than a yearago decided'that the ;unit' which it now- seeks`is the appropriate one?1The Trial Examiner,stated at the hearing thatrthe petitioner had submitted 133 mem-bership and authorization cards, all beaiiing apparently genuine signatures,dated asfollows : 2 in, March 1944;125, in-April 1944;and 6 undated.He also stated that therewere 193 employees in the unit sought by the Union.'eMatter of McGann Manufacturing Company,52 N. L. R. 'B.'55.The I. A:'M. lost theelectionAt the hearing in the instant case, a representative of the I. A. M. appearedto disclaim any interest in the present proceeding and any desire to have his union made aparty 248DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDThe, Union, on the other hand— contends that it was not a party tothe prior proceeding and therefore is not bound by that decision,and that the considerations which induced the Board to excludefoundry workers and pattern makers in the previous proceeding areabsent in the present, case.In the previous case,,the petitioner, the International AssociationofMachinists, sought a unit of 'all production and maintenanceemployees, excluding foundry workers and pattern makers. It soughtto exclude foundry workers on the ground' that- they came -under ,thejurisdiction of the Molders Union which was then conductm9 anorganizational -drive among them.The Company, contrary to itspresent position, desired to include both foundry workers and patternmakers because, it stated, the plant was small and the -work of alldepartments was closely interrelated.The Board, stressing the factthat the jurisdiction of the International Association of Machinists,and the Molders Union ".. . is well defined and governed by agree-ments between themselves which make for harmonious labor rela-tions . . .," excluded the foundry workers from the unit. It alsoexcluded the pattern maker and his assistant because their work was.,closely allied to that of the foundry workers.The Board is not precluded from making a redetermination of theappropriate unit, where, as here, its previous decision has not re-sulted in either a certification or a history of collective bargaining.3The circumstances which impelled us to exclude foundry workers andpattern makers from the unit in the earlier decision are no longerpresent.Since the foundrymen and pattern makers are clearly pro-duction workers and there is no evidence of interest in either of thesetwo groups of employees by any other union, we shall include themin the unit.We find that all production and maintenance employees of the Com-pany at York, Pennsylvania, including pattern makers' and foundry -workers,5 but excluding foremen, assistant foremen, office sand clericalemployees, guards and all or any other supervisory employees *ith.,;authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.,V. THE DETERMINATION OF REPRESENTATIVESThe Union's request that the date of eligibility to vote be the pay-Matter ofThomasvilleChair Company,54 N. L. R. B. 1071.There areat present.sixmen inthis category, which includes patternmakers'assistants.a This category includes carpenters and carpenters' assistants. McGANN MANUFACTURING COMPANY, INC.249zational efforts were then completed is hereby denied.The reason'given is not sufficient to justify a departure from our customary prac-tice in fixing the date of eligibility.We shall direct that the questionconcerning representation which has arisen be resolved by an elec-tion by secret ballot among the employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election, subject to the limitations and ad-ditions set forth in the Direction.`Of the 193 persons in the appropriate unit, 92 are classified by theCompany as temporary employees.The Company seeks to excludethese temporary employees from voting, while the Union contendsthat they should be permitted to vote.The temporary employees in-clude (1) a group of men borrowed from other employers throughthe United States Employment Service, under the so-called "York.Plan," for full-time or spare-time work with the Company at their.regular occupations, (2) a smaller miscellaneous group composed ofpeople like students, bank clerks, rural mail carriers, etc., who-spend,some of their spare time working in the Company's factory.Themen in group (1) are not paid by the Company, at its own wage scalebut according to that of their respective regular employers.They arealso subject to recall at any time by their regular employers, as aconsequence, of which, the turn-over among such borrowed employeesis very high.The employees in group '(2) work no fixed number ofhours per week and,-so far as it appears, report for work and leaveat their convenience.Some of these employees work as little as 2 or3 hours per week. The Company does not expect to retain either groupof temporary employees for more than approximately 4 months whenit contemplates completion of its present war -contract:Since em-`p'loyees in group (1) are not paid according to the Company's wage'scale and are subject to recall at any time, and since the hours of workand manner of employment of employees in group (2) are so uncer-tain and irregular, we find that 'neither group of temporary employeeshas sufficient interest in common with the regular employees to be en-titled to participate, in the election.Accordingly, we' shall excludeboth groups of temporary employees from participation in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDmECEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with McGann Manufac-turing Company, Inc., York, Pennsylvania, an election by secret ballot 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be conducted as early as possible, but not later than thirty, (30)days from the date of this Direction, under the, direction and supervi-sion of the Regional Director, for the Fourth Region', acting in thismatter as.agent for the National Labor Relations Board, and subjectto Article, III, Section's 10 and 11, of said Rules and Regulations,among the employe'es'-in the unit found appropriate'in Section IV,above,'who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off,' and including employees in'- the armed'forces 'of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be,represented by United Steelworkers of America, affiliated with theCongress of Industrial' Organizations, for the purposes of collective"bargaining.'